Citation Nr: 1226229	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-47 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 70 percent, for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO granted service connection for PTSD at 50 percent disabling, effective from January 24, 2008.  

The Board notes that the above issue was remanded by the Board in April 2011 for further evidentiary development.  Despite the Board's initial assertions in its April 2011 remand that the Veteran did not properly appeal the 2008 RO decision, the Board now finds otherwise.  The present claim is indeed an initial rating claim stemming from the RO's August 2008 decision granting service connection. The Veteran did perfect his appeal.  See February 2009 statements from the Veteran; November 2009 Statement of the Case; and November 2009 appeal. 

Subsequent to the April 2011 Board remand, in an August 2011 rating decision, the Veteran was granted an increased rating of 70 percent for his service-connected PTSD, effective from January 24, 2008.  Because less than the maximum available benefit for a schedular PTSD rating was awarded the issue is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an initial higher disability rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record, for the entire appeal period, shows that the Veteran has a dysphoric and depressed mood, difficulty sleeping due to nightmares and flashbacks, difficulty in adapting to stressful situations, irritability and anger issues, hypervigilance, some isolation from other people, and some inability to establish and maintain effective relationships, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation, in excess of 70 percent, for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board finds that with regard to the Veteran's claims the letters dated in February 2008 and April 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Both the February 2008 and April 2009 letters provided this notice to the Veteran.

The Board observes that both the February 2008 and April 2009 letters were sent to the Veteran prior to the August 2008 and July 2009 rating decisions, respectively.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the February 2008 and April 2009 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

In April 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the AOJ to determine whether the Veteran was in receipt of Social Security Administration disability benefits and if so to obtain those records.  In addition the Veteran was asked to provide any information with regard to any treatment for his PTSD that were not already of record.  Finally the AOJ was to afford the Veteran a new VA examination to determine the current severity level of the Veteran's PTSD.  The requested records having been obtained, where available, and requested examination having been afforded, the issue now returns to the Board for appellate review.

VA examinations with respect to the issue on appeal was provided in July 2008, July 2009, and July 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on a full reading of service and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board acknowledges the complaints of the Veteran's representative in the June 2012 Informal Hearing Presentation regarding the July 2011 VA examination that the examiner failed to address the effect of the Veteran's PTSD on his occupational status.  The Board notes the examiner noted that the Veteran was currently retired and there was no effect.  The examiner did however address the level at which the Veteran's PTSD affected his social and occupational impairment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's PTSD.  

Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the Veteran's service-connected disability fails to demonstrate that a disability rating greater than 70 percent is warranted at any time during the appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under that diagnostic code, a 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) (QRDC DSM-IV).

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The Board has carefully reviewed the medical and lay evidence of record and, as noted above, concludes that the Veteran's service- connected PTSD is characteristic of impairment warranting no more than the currently assigned 70 percent disability rating for the entire appeal period.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's currently assigned 70 percent rating is appropriate and that an increase in disability rating is unwarranted.  The competent medical evidence of record for the period from 2008 onward  includes VA  examinations dating July 2008, July 2009, and July 2011.  

The July 2008 VA examination revealed that the Veteran exhibited a depressed and dysphoric mood with a somewhat hostile manner and constricted affect.  The Veteran also exhibited a short attention span, difficulty concentrating, diminished interest, a suspicious thought process, and moderately impaired recent memory.  The Veteran reported episodes of hypervigilance and an exaggerated startle response.  The Veteran was unable to interpret proverbs appropriately but appeared to have good insight and average intelligence.  The Veteran reported difficulty sleeping as a result of nightmares.  The Veteran also reported non-persistent visual hallucinations.  The Veteran stated that he had problems with irritability and verbal aggression, but could usually walk away and get his feelings under control before any violence occurred.  Finally it was noted that the Veteran had suicidal thoughts, but no plans, no homicidal thoughts, no panic attacks, and no obsessive behavior.   The examiner stated that the Veteran had significant distress or impairment both socially and occupationally, but not total occupational and social impairment.  In this regard the examiner noted that Veteran showed deficiency in his thinking, family relationships, work, and mood.   

The July 2009 examination revealed that the Veteran exhibited a euthymic mood, but had a constricted affect with a cooperative but guarded attitude toward the examiner.  The Veteran spoke with hesitant and whispered, but coherent speech.  As noted in the previous examination report, the Veteran exhibited a short attention span, difficulty concentrating, diminished interest, moderately impaired memory, hypervigilance, an exaggerated startle response, and an inability to interpret proverbs correctly, but decent insight and average intelligence.  The Veteran again reported that he had difficulty sleeping as a result of nightmares, but that he did not have any delusions or hallucinations.  The Veteran reported no suicidal behavior, obsessive or ritualistic behavior, and no panic attacks.  The Veteran did note some homicidal thoughts before starting his antidepressant medication.  It was noted the Veteran had stress exposure, depression, irritability, social withdrawal and insomnia.  The examiner stated that the Veteran's PTSD chronically impaired his functioning both socially and occupationally, but that there was not total social and occupational impairment.  The examiner noted that while there was not total impairment the Veteran did display deficiency in thinking, family relations, work, and mood, resulting in reduced reliability and productivity.   

The July 2011 examination revealed that the Veteran's symptoms included depressed mood, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, exaggerated startle response, hypervigilance, difficulty concentrating, detachment from others, and irritability with outbursts of anger.  It was noted that the Veteran experienced recurrent and distressing recollections of the events that caused his PTSD and as such, avoided thoughts and people that reminded him of the events.  The examiner noted that since the prior examination the Veteran had nightmares less often, although they were still intense.  It was further noted that the frequency of the Veteran's "really bad days" in which he was more depressed, irritable, and anergic had increased to twice a week from just once a week.  Additionally the examiner noted that the Veteran had fleeting thoughts of suicide which was a new symptom for the Veteran.  The examiner stated that the Veteran's PTSD caused chronically significant impairment in social, occupational, and other important areas of functioning, but not total occupational and social impairment or deficiencies in most areas.  

With regard to the evidence of an inability to establish and maintain effective work and social relationships, a symptom which suggests a 70 percent rating or higher, as noted above that the record indicates that the Veteran is currently retired both for reasons of being eligible by age and because the construction and asphalt company he worked at for 25 years closed.  The Veteran noted at his July 2008 VA examination that he had a few performance and relationship related problems at work but was never formally reprimanded.  The Board observes, however, that the Veteran did pull a knife on a co-worker once, as noted in the July 2009 VA examination.  With regard to personal and familial relationships the Veteran stated that he had been married to his wife for thirty-eight years with a good relationship.  The Veteran also reported having a good relationship with his daughter and step-daughter as well as his grandchildren.  The Veteran reported at the July 2011 VA examination that he visited his daughter and grandchildren weekly.  The Veteran did report that he had a few friends he sometimes played cards and pool with but was otherwise generally withdrawn and distant from others, including co-workers.  

The Board further observes that the higher 100 percent rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation.  In this regard, the record does not contain evidence which supports a finding that he had gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or memory loss for names of close relatives, own occupation, or own name.  The Board notes that the Veteran stated at the July 2009 VA examination that he had homicidal thoughts before taking antidepressants and that he had fleeting thoughts of suicide as noted in the July 2011 VA examination; however the evidence does not indicate that the Veteran exhibited persistent danger of hurting self or others.  Accordingly, his overall symptomatology did not more closely approximate the schedular criteria for the 100 percent disability rating.  Notably, none of the VA examiners found that there was total occupational and social impairment due to PTSD signs and symptoms.  While the Veteran did exhibit some deficiencies in thinking, family relations, work, or mood, it was noted at the July 2011 VA examination that the Veteran did not have deficiencies in most areas and that he had PTSD of moderate severity with corresponding moderate impairment of social and day-to-day functioning.  The July 2009 VA examiner stated that there was reduced reliability and productivity in work and social functioning due to PTSD symptoms, which is contemplated by the currently assigned rating.  Accordingly, the Veteran's overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF scores of 51, 58, and 60 by the July 2008, July 2009, and July 2011 VA examiners, respectively, which indicates that the Veteran had more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Upon review of the competent evidence, the Board finds that the GAF scores are consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits moderate symptoms or moderate difficulty in social functioning as indicated by the record.  Accordingly, such characterization more closely approximates the schedular criteria associated with the currently assigned 70 percent evaluation for the Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran maintains a few familial and social relationships.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed and suspicious mood, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, chronic sleep impairment due to nightmares and intrusive thoughts, fleeting suicidal thoughts and some impaired impulse control.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent rating, and as such an initial rating, in excess of 70 percent, on a schedular basis is therefore unwarranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain with and without motion, swelling, and locking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with those discussed herein.

The Board has carefully reviewed the Veteran's own testimony and contentions and understands fully the Veteran's belief that the severity of his service-connected PTSD warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

The Board has also considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected PTSD is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6- 96.  Further inquiry into extraschedular consideration is moot.  See Thun v. Peake, 22 Vet App 111 (2008).

Under the above circumstances, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating higher than 70 percent for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation, in excess of 70 percent, for service-connected PTSD is denied.


REMAND

The Court has recently held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of an initial rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.

In this regard, the Board notes the June 2012 Informal Hearing Presentation in which the Veteran, through his representative, stated that his PTSD has rendered him unemployable.  Thus, the Board finds that a claim of entitlement to a TDIU is reasonably raised by the record.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Accordingly, the claim for entitlement to TDIU must be remanded to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

In addition, the Board recognizes that the Veteran is currently retired after working 25 years at the same construction and asphalt company.  It was noted at the Veteran's July 2009 VA psychiatric examination that the Veteran was retired both because of eligibility by age and because the company he worked for closed.  It is further noted that the Veteran reported that he had a few performance and relationship related problems at work but was never officially reprimanded.  The Board notes, however, that the Veteran also reported an incident where he pulled a knife on a co-worker.  None of the Veteran's VA examinations indicate that the Veteran had total occupational impairment, but it was noted the Veteran had some deficiencies with regard to occupational impairment.  Due to the conflicting medical evidence of record with respect to whether the Veteran is unable to secure or follow a substantially gainful occupation due to his PTSD, the Board finds that a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to TDIU and what VA will do.

2.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disability (PTSD) on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disability on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After conducting any additional development deemed necessary, the RO should adjudicate the issue of entitlement to a TDIU, considering all the evidence of record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


